Exhibit 10.9

 

PROMISSORY NOTE

 

 

$230,000

 

July 26, 2002

 

 

FOR VALUED RECEIVED, and legally bound hereby, INNSUITES HOSPITALITY TRUST
(“Maker”), an Ohio real estate investment trust, having an office at 1615 East
Northern Avenue, Suite 102, Phoenix, Arizona 85020 hereby promises to pay to
James F. Wirth (“Note Holder”) or order and address as specified below the
principal sum of TWO HUNDRED THIRTY THOUSAND 00/100 DOLLARS ($230,000), with
interest on the unpaid principal balance thereon from time to time outstanding,
at the rate of seven percent (7.00%) per annum, computed on a three hundred
sixty (360)-day year, to be due and payable in installments of principal and
interest as follows:

 

(A)                              $230,000 amortized over 48 months at 7%
interest ($5,507.64/month). This Note is non-recourse secured by 118,513
InnSuites Hospitality Trust shares. Monthly installments of interest only to
begin August 1, 2002.  Monthly installments of principal and interest to begin
on April 1, 2003.

 

(B)                                Payments to be made payable to:

James F. Wirth

5700 E Glen Drive

Paradise Valley, AZ 85253

 

 

The 118,513 InnSuites Hospitality Trust shares will remain as security for the
unpaid balance on the Note. Payments made under this note shall be subject to
any current bank or mortgage covenants.

 

At the option of the Note Holder, late charges upon written notice are assessed
as follows:

                                                10 days late, $50 penalty

                                                35 days late, $150 penalty

                                                Over 35 days late, Note Holder
could declare the note in default and call the entire amount due.

Should default be declared, units proportionate to unpaid balance will be
returned to Note Holder.

 

Principal and interest payable in lawful money of the United States.

 

If legal proceedings are entered into to recover on this Note, the undersigned
agree(s) to pay such sum as the Court may fix as attorney’s fees.

 

The Makers and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension or time of payment of this
Note without notice.

 

 

 

 

 

INNSUITES HOSPITALITY TRUST,

 

 

an Ohio real estate investment trust

 

 

 

 

 

 

 

 

 

By:

/s/ Marc E. Berg

 

 

 

 

 

 

 

 

Name: Marc E. Berg

 

 

 

 

 

 

 

 

Title: Secretary Treasurer

 

 

 

 

1

--------------------------------------------------------------------------------